21-2140
     Marseille v. Mount Sinai Hosp.


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 26th day of October, two thousand twenty-two.
 4
 5   PRESENT:
 6                    JOHN M. WALKER, JR.,
 7                    RICHARD J. SULLIVAN,
 8                         Circuit Judges,
 9                    MARY KAY VYSKOCIL,
10                         District Judge. *
11   _____________________________________
12
13   BEATRICE MARSEILLE,
14
15                                    Plaintiff-Appellant,
16
17                     v.                                                    No. 21-2140
18
19   THE MOUNT SINAI HOSPITAL, DENISE
20   O’DEA, MOUNT SINAI HEALTH SYSTEM INC.,
21   MOUNT SINAI HOSPITALS GROUP INC.,
22
23                         Defendants-Appellees.
24   _____________________________________

     *Judge Mary Kay Vyskocil, of the United States District Court for the Southern District of New
     York, sitting by designation.
For Plaintiff-Appellant:                  Beatrice Marseille, pro se, Monsey, NY.


For Defendants-Appellees:                 Rory J. McEvoy, Brittany A. Buccellato,
                                          Akerman LLP, New York, NY.




      Appeal from a judgment of the United States District Court for the Southern

District of New York (Valerie E. Caproni, Judge).

      UPON      DUE     CONSIDERATION,           IT   IS   HEREBY       ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.

      Plaintiff-Appellant Beatrice Marseille, now proceeding pro se, appeals from

the district court’s grant of summary judgment in favor of her former

employers – Defendants-Appellees The Mount Sinai Hospital, Mount Sinai Health

System Inc., Mount Sinai Hospitals Group Inc., and Denise O’Dea (collectively,

“Mount Sinai”) – on Marseille’s claims for discrimination (on the basis of her race,

national origin, age, and disability), hostile work environment, and retaliation, all

in violation of the New York City Human Rights Law (“NYCHRL”), N.Y.C.




                                         2
Admin. Code § 8-107. 1           Specifically, Marseille challenges the district court’s

determination that she failed to present sufficient evidence to establish her

NYCHRL claims. We review the grant of summary judgment de novo, applying

the same standards as the district court. Garcia v. Hartford Police Dep’t, 706 F.3d

120, 126–27 (2d Cir. 2013). We assume the parties’ familiarity with the underlying

facts, procedural history, and issues on appeal.

       I.      Discrimination

       Under the NYCHRL, it is unlawful for an employer, “because of the actual

or perceived” age, race, national origin, or disability of any person, “[t]o

discriminate against such person . . . in terms, conditions or privileges of

employment.”         N.Y.C. Admin. Code § 8-107(1)(a).               NYCHRL discrimination

claims are evaluated under a burden-shifting framework.                      To make an initial




1 Marseille’s complaint also asserted claims under various federal and state antidiscrimination
statutes. After Mount Sinai moved for summary judgment on all of Marseille’s claims, Marseille
failed to respond to Mount Sinai’s arguments regarding the federal- and state-law claims, instead
arguing only that she had satisfied her burden as to her NYCHRL claims. As a result, the district
court found that Marseille had abandoned her federal- and state-law claims and granted
summary judgment for Mount Sinai on those claims. Notwithstanding its dismissal of
Marseille’s federal claims, the district court exercised its discretion to retain supplemental
jurisdiction over the remaining NYCHRL claims, concluding that because the parties had already
completed discovery and summary-judgment briefing, judicial economy and convenience
weighed in favor of exercising jurisdiction. See 28 U.S.C. § 1367; Valencia ex rel. Franco v. Lee, 316
F.3d 299, 305–06 (2d Cir. 2003); Raucci v. Town of Rotterdam, 902 F.2d 1050, 1055 (2d Cir. 1990).

                                                  3
prima facie showing, a plaintiff need only show “differential treatment,” or that

she was “treated less well,” because of a protected characteristic. Mihalik v. Credit

Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 110 (2d Cir. 2013) (internal quotation

marks omitted).    The defendant then has “the opportunity to offer legitimate

reasons for its actions.” Ya-Chen Chen v. City Univ. of N.Y., 805 F.3d 59, 75–76 (2d

Cir. 2015).   If the defendant satisfies that burden, summary judgment is

appropriate if no reasonable jury could conclude either that “the defendant’s

reasons were pretextual” or that “the defendant’s stated reasons were not its sole

basis for taking action, and that its conduct was based at least in part on

discrimination.” Id. at 76 (internal quotation marks omitted).

      Here, even if we were to assume that Marseille could establish a prima facie

case for discrimination, summary judgment in Mount Sinai’s favor was

appropriate. Mount Sinai has proffered a legitimate, non-discriminatory reason

for disciplining and terminating Marseille – concerns about the quality of her

patient care and documentation practices – and, for the reasons explained in the

district court’s thorough and well-reasoned opinion, no reasonable factfinder

could conclude that Mount Sinai’s stated reasons were pretextual or that unlawful

discrimination was also a motivating factor.      On appeal, Marseille highlights

                                         4
evidence that O’Dea once called Marseille’s tone “aggressive” and suggests this

comment alluded to a racial stereotype. The term “aggressive,” however, is a

facially race-neutral term, and Marseille has “fail[ed] to offer evidence that could

lead a reasonable jury to conclude that the statement in context actually reflected

the speaker’s use of th[is] language in a racially coded manner.” Cadet-Legros v.

N.Y. Univ. Hosp. Ctr., 21 N.Y.S.3d 221, 228–29 (1st Dep’t 2015). For these reasons,

we affirm the district court’s determination that Mount Sinai was entitled to

summary judgment on Marseille’s discrimination claim.

      II.    Hostile Work Environment

      Hostile-work-environment claims brought pursuant to the NYCHRL

require a plaintiff to show only “that he or she was treated less well than other

employees because of the relevant characteristic.”      Bilitch v. N.Y.C. Health &

Hosps. Corp., 148 N.Y.S.3d 238, 245 (2d Dep’t 2021) (internal quotation marks

omitted). The conduct alleged, however, must exceed “what a reasonable victim

of discrimination would consider petty slights and trivial inconveniences,” and

“mere personality conflicts” will not suffice.      Id. (internal quotation marks

omitted).   Applying this standard, the district court correctly concluded that,

even assuming that the incidents alleged rose to the level of a hostile work

                                         5
environment, Marseille had not shown any connection between those incidents

and a relevant protected characteristic. For this reason, we affirm the district

court’s determination that Mount Sinai was entitled to summary judgment on

Marseille’s hostile-work-environment claim.

      III.   Retaliation

      The NYCHRL provides that “[i]t shall be an unlawful discriminatory

practice . . . to retaliate or discriminate in any manner against any person because

such person has . . . opposed any practice forbidden under this chapter.”

N.Y.C. Admin. Code § 8-107(7).      To prevail on a retaliation claim under the

NYCHRL, the plaintiff must show that she took an action opposing her employer's

discrimination – i.e., engaged in a protected activity – and that, as a result, the

employer engaged in conduct that was reasonably likely to deter a person from

engaging in such action.    See Mihalik, 715 F.3d at 112.    Implicit references to

unlawful conduct may suffice to establish protected activity. Id. at 115; see also

Albunio v. City of New York, 16 N.Y.3d 472, 479 (2011). Moreover, the plaintiff

“need not prove that her underlying complaint . . . had merit, but only that it was

motivated by a good faith, reasonable belief that the underlying employment

practice was unlawful.” Kwan v. Andalex Grp. LLC, 737 F.3d 834, 843 (2d Cir. 2013)

                                         6
(internal quotation marks omitted).

         Here, the district court correctly concluded that Marseille’s asserted

protected activity – an email asserting that it was inappropriate for O’Dea to

contact her while she was on medical leave and referencing years of

“intimidation” – cannot reasonably be construed as an implicit complaint about

unlawful conduct. For this reason, we affirm the district court’s determination

that Mount Sinai was entitled to summary judgment on Marseille’s retaliation

claim.

                                   *     *     *

         We have considered all of Marseille’s remaining arguments and find them

to be without merit. Accordingly, we AFFIRM the judgment of the district court.

                                       FOR THE COURT:
                                       Catherine O’Hagan Wolfe, Clerk of Court




                                         7